DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on March 8, 2019, March 12, 2019, March 13, 2019, and February 14, 2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites “to facilitate engagement and/or disengagement of the autonomous vehicle to and/or from the gondola system”. The Examiner suggests that this should read “to facilitate engagement or disengagement of the autonomous vehicle to or from the gondola system”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamorano Morfin (U.S. Patent Application Publication No. 20180208215) in view of Valdespino (U.S. Patent No. 6,792,872).

Regarding claim 1, Zamorano Morfin teaches an amusement park transportation system comprising:
a plurality of separated park areas
Zamorano Morfin [0006] discloses that ski lifts, cable cars, and monorails transporting cabins from an origin to a destination is known in the art.
The Examiner notes that an origin location to a destination location indicates a plurality of areas.
an autonomous vehicle configured to drive along ground surfaces within the plurality of separated park areas;
Zamorano Morfin, Abstract, discloses the autonomous system that is automated based on the topography of the ground.
Zamorano Morfin [0005] discloses that cable cars running on a rail is known in the art.
a gondola system configured to transport the autonomous vehicle between the separated park areas;
Zamorano Morfin [0072] discloses a gondola system that operates on origin-destination routes.
The Examiner notes that an origin and destination indicate separate areas.
and a control system configured to operate the autonomous vehicle to engage with the gondola system to facilitate transport of the autonomous vehicle by the gondola system.  
Zamorano Morfin [0024] and [0025] disclose the transportation system cabins may engage with the gondola system drive pulleys via a trolley-like retractable arm.
Zamorano Morfin does not expressly teach:
disengaging from the gondola system
Valdespino teaches:
disengaging from the gondola system
Valdespino Col. 1 Lines 16-19 disclose that employing an aerial-based mode of transport to lift cargo while incorporating ground-based equipment and cables to tether the aerial transport to said ground-based equipment and guiding them to a destination is known in the art.
The Examiner notes that tethering is a form of securing the ground-based transportation modes to the aerial-based mode of transport. The Examiner further notes that if the ground-based equipment may be tethered to the aerial-based mode of transport, the ground-based equipment may be untethered and thus, disengaged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gondola system disclosed in Zamorano Morfin to incorporate a lockable vehicle as taught in Valdespino in order to provide flexible routing options and lower construction costs (see Valdespino Col. 8 Lines 4-6).

Regarding claim 2, Zamorano Morfin teaches the amusement park transportation system of claim 1, wherein:
the autonomous vehicle comprises a gondola attachment integrally coupled to a roof of the autonomous vehicle.  
Zamorano Morfin Figure 23 (provided below) depicts the passenger cabin and supporting suspension structure, specifically the hanging structure, element 72, integrally coupled to the roof of the autonomous vehicle.

    PNG
    media_image1.png
    647
    382
    media_image1.png
    Greyscale


Regarding claim 3, Zamorano Morfin teaches the amusement park transportation system of claim 2 wherein:
the gondola attachment integrally coupled to the roof is configured to engage with a gondola arm of the gondola system to engage with gondola system.  
Zamorano Morfin [0025] discloses trolley-like retractable arms attached to the cabins.

Regarding claim 4, Zamorano Morfin teaches the amusement park transportation system of claim 3, wherein:
the gondola attachment integrally coupled to the roof is configured to engage with a locking device coupled to an end of the gondola arm to engage with the gondola system.  
Zamorano Morfin [0062] discloses metal hooks and X-shaped crossed bracings to ensure that the cabins do not become detached from the gondola system.

Regarding claim 5, Zamorano Morfin teaches the amusement park transportation system of claim 2, wherein:
the gondola attachment integrally coupled to the roof comprises a gondola arm configured to engage with a cable of the gondola system.  
Zamorano Morfin [0005] discloses that two cabins in a ski lift system being linked by a cable is known in the art.

Regarding claim 6, Zamorano Morfin teaches the amusement park transportation system of claim 1, wherein:
the gondola system comprises a plurality of gondola stations configured to facilitate engagement and/or disengagement of the autonomous vehicle to and/or from the gondola system
Zamorano Morfin [0064] discloses a plurality of gondola stations 
wherein the autonomous vehicle is configured to drive along the ground surfaces separately from the plurality of gondola stations. 
Zamorano Morfin [0006] discloses monorails that transport cabins to stations in series from an origin to a destination is known in the art.

Regarding claim 7, Zamorano Morfin teaches the amusement park transportation system of claim 6, wherein:
a gondola station of the plurality of gondola stations comprises a guide rail configured to contact a side of the autonomous vehicle to guide the autonomous vehicle to an engagement position within the gondola station.  
Zamorano Morfin [0005] discloses that cabins linked by a cable and running on a rail, such as ski lifts, is known in the art.
Zamorano Morfin [0024] discloses autonomous cabins.

Regarding claim 8, Zamorano Morfin teaches the amusement park transportation system of claim 6, wherein:
a gondola station of the plurality of gondola stations comprises a sub-surface positioning system disposed beneath a surface of a gondola drive path and configured to contact wheels of the autonomous vehicle to guide the autonomous vehicle to an engagement position within the gondola station.  
Zamorano Morfin [0064] discloses a positioning system for the cabins.
Zamorano Morfin does not expressly teach:
a sub-surface positioning system disposed beneath a surface of a gondola drive path and configured to contact wheels of the autonomous vehicle
Valdespino teaches:
a sub-surface positioning system disposed beneath a surface of a gondola drive path and configured to contact wheels of the autonomous vehicle
Valdespino Col. 2 Lines 51-56 disclose that a sub-surface positioning system to drive cable cars is known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning system disclosed by Zamorano Morfin to incorporate a sub-surface factor as taught in Valdespino in order to impart stability (see Valdespino Col. 3 Lines 11-14).

Regarding claim 9, Zamorano Morfin teaches the amusement park transportation system of claim 1, comprising:
a controller of the control system
Zamorano Morfin [0033] discloses a centralized controller.
the controller is configured to: receive a first signal indicative of a first location of the autonomous vehicle;
Zamorano Morfin [0072] discloses monitoring origin-destination routes.
Zamorano Morfin [0032] discloses a Supervisory Control and Data Acquisition (SCADA) automation system that identifies the position of each cabin and destination thereof, which is delivered to the main system.
receive a second signal indicative of a second location from a user interface of the autonomous vehicle;
Zamorano Morfin [0032] discloses that the automation system may receive a destination station for a particular cabin set by a user via a user interface.
and provide a third signal to a vehicle controller of the autonomous vehicle to cause the autonomous vehicle to travel from the first location to the second location.  
Zamorano Morfin [0072] discloses automated routines for gondola origin-destination routes.

Regarding claim 10, Zamorano Morfin teaches the amusement park transportation system of claim 9, wherein:
the first location is disposed in a first park area, and the second location is disposed in a second park area that is geographically separate from the first park area
Zamorano Morfin [0072] discloses origin-destination routes.
The Examiner notes that an origin and destination may be geographically separate areas.
Zamorano Morfin does not expressly teach:
wherein, based on the third signal, the vehicle controller is configured to cause the autonomous vehicle to engage with the gondola system to travel from the first location to the second location.  
Valdespino teaches:
wherein, based on the third signal, the vehicle controller is configured to cause the autonomous vehicle to engage with the gondola system to travel from the first location to the second location.  
Valdespino Col. 1 Lines 16-19 disclose that employing an aerial-based mode of transport to lift cargo while incorporating ground-based equipment and cables to tether the aerial transport to said ground-based equipment and guiding them to a destination is known in the art.
Valdespino Col. 1 Lines 49-55 disclose that an aerial transport system being secured to a continuous land-based track system is known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Zamorano Morfin to explicitly teach the autonomous vehicle engaging with the gondola system as taught in Valdespino in order to provide a safe aerial trolley system (see Valdespino Col. 4 Lines 48-49).

Regarding claim 11, Zamorano Morfin teaches the amusement park transportation system of claim 10, wherein:
the first park area is geographically separated from the second park area by a public roadway, a body of water, a land form, or a combination thereof.  
Zamorano Morfin [0002] discloses that overhead urban transport in city environments.
The Examiner notes that overhead transport in a city environment may include areas geographically separated by public roads.

Regarding claim 12, Zamorano Morfin teaches an autonomous vehicle transportation system, comprising: 
a gondola system;
Zamorano Morfin [0072] discloses a gondola system.
a vehicle configured to at least partially autonomously drive along a surface
Zamorano Morfin [0006] discloses monorails that transport cabins to stations in series from an origin to a destination is known in the art.
Zamorano Morfin, Abstract, discloses autonomously moving cabins.
The Examiner notes that monorails are a type of surface and the autonomously moving cabins may be transported via monorail.
comprising a gondola attachment integrally coupled to a top portion of the vehicle, wherein the gondola attachment is configured to support a weight of the vehicle
Zamorano Morfin [0019] discloses a bidirectional continuous track of the transportation system that is able to withstand its own weight plus the weight of the cabins and passengers. 
a controller configured to maneuver the vehicle into an engagement position relative to the gondola.  
Zamorano Morfin [0064] discloses a positioning system that positions the cabins relative to the gondola based on a descent destination.
Zamorano Morfin does not expressly teach:
wherein the gondola attachment comprises a locking tool configured to engage with and disengage from the gondola system
Valdespino teaches:
wherein the gondola attachment comprises a locking tool configured to engage with and disengage from the gondola system

Valdespino Col. 1 Lines 16-19 disclose that employing an aerial-based mode of transport to lift cargo while incorporating ground-based equipment and cables to tether the aerial transport to said ground-based equipment and guiding them to a destination is known in the art.
The Examiner notes that tethering is a form of securing the ground-based transportation modes to the aerial-based mode of transport. The Examiner further notes that if the ground-based equipment may be tethered to the aerial-based mode of transport, the ground-based equipment may be untethered and thus, disengaged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gondola system disclosed in Zamorano Morfin to incorporate a lockable vehicle as taught in Valdespino in order to provide flexible routing options and lower construction costs (see Valdespino Col. 8 Lines 4-6).

Regarding claim 13, Zamorano Morfin does not expressly teach the autonomous vehicle transportation system of claim 12, wherein:
the gondola attachment is configured to engage with a gondola arm of the gondola system.  
Valdespino teaches:
the gondola attachment is configured to engage with a gondola arm of the gondola system.  
Valdespino Col. 4 Lines 10-16 discloses that the carriage stabilizing arms interact with said stabilizing tracks integrated in the aerial trolley system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Zamorano Morfin to explicitly teach the autonomous vehicle engaging with the gondola system as taught in Valdespino in order to provide a safe aerial trolley system (see Valdespino Col. 4 Lines 48-49).

Regarding claim 14, Zamorano Morfin does not expressly teach the autonomous vehicle transportation system of claim 13, wherein:
the gondola attachment comprises a convex surface, wherein the gondola arm comprises a concave surface, and wherein the convex surface of the gondola attachment is configured to move along the concave surface of the gondola arm to facilitate engagement between the vehicle and the gondola system.  
Valdespino teaches:
the gondola attachment comprises a convex surface, wherein the gondola arm comprises a concave surface, and wherein the convex surface of the gondola attachment is configured to move along the concave surface of the gondola arm to facilitate engagement between the vehicle and the gondola system. 
Valdespino Col. 11 Lines 29-31 disclose the aerial-transport system to carriage connection, in which the carriage is connected to the balloon frame via a special hinge joint assembly.
The Examiner notes that a hinge joint assembly involves convex and concave surfaces in order to interlock.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Zamorano Morfin to explicitly teach the interlocking surfaces as taught in Valdespino in order to provide a safe and secure aerial trolley system (see Valdespino Col. 4 Lines 48-49).

Regarding claim 17, Zamorano Morfin teaches the autonomous vehicle transportation system of claim 12, wherein:
the gondola attachment comprises a gondola arm integrally coupled to the top portion of the vehicle, and wherein the gondola arm comprises a grip configured to engage with a cable of the gondola system.  
Zamorano Morfin [0062] discloses metal hooks and X-shaped crossed bracings to ensure that the cabins do not become detached from the gondola system.
Zamorano Morfin Figure 23 (provided below) depicts the passenger cabin and supporting suspension structure, specifically the hanging structure, element 72, integrally coupled to the roof of the autonomous vehicle.

    PNG
    media_image1.png
    647
    382
    media_image1.png
    Greyscale


Regarding claim 18, Zamorano Morfin teaches the autonomous vehicle transportation system of claim 12, wherein:
the vehicle comprises a seat configured to support a passenger.
Zamorano Morfin, Abstract, discloses that the cabins in the transport system are designed for two passengers. 
The Examiner notes that a cabin capable of hosting two passengers is capable of hosting a single passenger.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamorano Morfin in view of Valdespino, further in view of Bustos et al. (U.S. Patent Application Publication No. 20040211741 and hereinafter, “Bustos”).

Regarding claim 15, the combination of Zamorano Morfin and Valdespino do not expressly teach the autonomous vehicle transportation system of claim 13, wherein:
the vehicle comprises wheels configured to drive the vehicle along the surface
wherein the gondola attachment is configured to engage with the gondola arm based on a position of the wheels.  
Bustos teaches:
the vehicle comprises wheels configured to drive the vehicle along the surface
Bustos [0098] discloses wheel assemblies configured to move the shelving units along a surface. 
wherein the gondola attachment is configured to engage with the gondola arm based on a position of the wheels.  
Bustos [0092] discloses how the unit may attach to the gondola based on the position of the wheels.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zamorano Morfin and Valdespino to incorporate the gondola attaching being based on the wheel position in order to provide smooth rolling motion (see Bustos [0154]).

Regarding claim 16, Zamorano Morfin does not expressly teach the autonomous vehicle transportation system of claim 15, wherein:
the wheels are configured to switch between a retracted position and an extended position, and wherein movement from the retracted position to the extended position is configured to cause the locking tool to engage with the gondola arm.  
Bustos [0008] discloses that the units may have a wheel in a retracted position or extended so that the wheel may be rolled along a surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the arm disclosed in Zamorano Morfin to be retractable as taught in Bustos to facilitate easier movement (see Bustos [0090]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richard (U.S. Patent Application Publication No. 20180194371) discloses a device for coupling a vehicle to a traction cable comprising a fastening configured to couple the vehicle to the traction cable.
Stubler et al. (U.S. Patent Application Publication No. 20190126945) discloses an underground distribution system for the goods in an urban environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662